PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
Jeffrey M. Aristoff
Application No. 13/611,665
Filed: 12 Sep 2012
Patent No. 8,909,588
:
:	DECISION ON PETITION
:
:
:
Issued: 9 Dec 2014


This is a decision on the petition to accept an unintentionally delayed payment of the maintenance fee in an expired patent under 37 CFR 1.378(b), filed October 14, 2021 (and supplemented on April 13, 2022).

The petition under 37 CFR 1.378(b) is GRANTED.

The above-identified patent issued December 9, 2014. Accordingly, the four year maintenance fee could have been paid during the period from December 9, 2017 through June 9, 2018 without surcharge, or with a 6 month late payment surcharge during the period from June 10, 2018 through December 9, 2018.  No four year maintenance fee having been received, the patent expired on December 10, 2018. 

With the instant petition, Patentee has paid the petition fee, submitted the maintenance fee, and made the proper statement of unintentional delay (and provided a satisfactory explanation of the delay in filing the petition).

The maintenance fee in this case is accepted and the above-identified patent is hereby reinstated as of the mail date of this decision. 

Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor – Office of Petitions